Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group A (closing device embodiment)
Species 1: closing device includes a spiral, flexible sealing ring, central mast, and closing elements (e.g. shown in Fig 1) claim 20
Species 2: closing device includes an anchoring device, flexible sealing ring, and closing elements (e.g. shown in Fig 2) claims 18, 20
Species 3: closing device includes a flexible sealing ring, closing elements, an upper area, and a seam (e.g. shown in Fig 3) claims 20, 22
Species 4: closing device includes an anchoring device, flexible sealing element, closing elements, two valves, a pivoting axis, a stent, and barbs (e.g. shown in Fig 4) claims 21, 23-24
Species 5: closing device includes an individual pivoting valve and a nitinol ring (e.g. shown in Fig 5) claims 21-23
Species 6: closing device includes closing elements, lifting disks, and a flexible sealing ring (e.g. shown in Fig 6) claims 18, 21-22
Species 7: closing device includes an anchoring device, flexible sealing ring, and lifting cover (e.g. shown in Fig 7) claims 21-22
Species 8: closing device includes a pear-shaped lifting cover (e.g. shown in Fig 8) claims 21-22
Species 9: closing device is a valve with a flexible sealing ring and closing elements (e.g. shown in Fig 9) claim 23

Group B (anchor embodiment)
Species 11: self-expandable spiral element (claim 28)
Species 12: self-expandable stent (claim 28)

Group C (closing element material)
Species 13: biological material (claim 29)
Species 14: non-biological material (claim 30)

Applicant is required, in reply to this action, to elect a single species from each group to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 17.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-14 lack unity of invention because even though the inventions of these groups require the technical feature of a closing element which moves from a closed to an open position, and a flexible sealing ring, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gallo et al. (US 4731075 A).  
Gallo et al. teaches a closing element (Figure 1) which moves from a closed (Figure 1) to an open position (Figure 5) and includes a flexible sealing ring (Col 2 lines 54-55 silicone sealing ring).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/30/22